MEMORANDUM **
Dante Flores-Bejar appeals from his 63-month sentence imposed after his guilty plea to illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Flores-Bejar’s counsel has filed a brief requesting to withdraw as counsel of record and stating there are no grounds for relief.1 We have provided the appellant an opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Because Flores-Bejar knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).
Accordingly, counsel’s request to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Counsel’s brief, citing Anders v. California, *660386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), is construed as a motion to withdraw.